Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 19-736, in which Respondent admits he committed professional misconduct in violations of Rules 1.15(a), 8.4(a), (c) and (d) of the Maryland Lawyers' Rules of Professional Conduct and Maryland Rules 16-606.1 (a)(2)-(3), and (b), and 16-609(a), in effect at the time of the misconduct, it is this 16th day of December, 2016,
ORDERED, that Respondent, Leonard H. Adoff, be and he is hereby disbarred from the practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall remove the name Leonard H. Adoff from the register of attorneys in this **23Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-761.